Citation Nr: 0205085	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-29 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a pulmonary 
disability other than asbestosis.


REPRESENTATION

Veteran represented by:	Wayne A. Ehlers, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from January 1938 to July 
1957.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the veteran's claim of 
entitlement to service connection for asbestosis.  

The Board notes that although the veteran requested a BVA 
hearing in his July 1997 substantive appeal (VA Form 9), he 
specifically withdrew his request in an October 1997 letter, 
signed by him.  At that time, the veteran requested an RO 
hearing instead, which was held in January 1998.  A 
transcript is of record.

In a decision dated October 30, 1998, the Board denied 
service connection for asbestosis.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  

In a memorandum decision dated August 29, 2000, the Court 
affirmed the Board's October 1998 decision with regard to the 
claim of entitlement to service connection for asbestosis.  
However, the court also detected "a separate, informal claim 
for a general lung problem"  The Court further indicated that 
the veteran had submitted a proper NOD (notice of 
disagreement) challenging the RO's failure to address this 
claim."  The Court remanded the claim for a "general lung 
disorder . . . for expeditious adjudication".  Judgment was 
entered on September 19, 2000.

As will be discussed in greater detail below, the Veterans 
Claims Assistance Act of 2000 (the VCAA) was enacted on 
November 9, 2000.  Due to the enactment of the VCAA, the 
Court's judgment was recalled on November 15, 2000.  By order 
dated July 16, 2001, the Court vacated the Board's October 
30, 1998 decision and remanded this case for readjudication 
in light of the VCAA.  

In a letter dated October 3, 2001, the Board contacted the 
veteran's attorney, soliciting additional evidence and 
argument.  No response was received.


REMAND

In essence, the veteran maintains that he suffered asbestos 
exposure while in active military service in the Navy, and 
that he currently suffers a pulmonary disability resulting 
from his naval service.  

Initial matters

Issues on appeal

The veteran filed his initial claim of entitlement to service 
connection for asbestosis in November 1996.  In a May 1997 
rating decision, the RO denied the claim.  In June 1997, the 
veteran disagreed with the May 1997 rating decision.  The RO 
issued a statement of the case as to the issue of entitlement 
to service connection for asbestosis.  In July 1997, the 
veteran submitted his substantive appeal (VA Form 9).  In a 
statement accompanying the form, the veteran referred 
specifically to asbestosis, but also referred more generally 
to a pulmonary problem, which he attributed to exposure to 
asbestos in the service.

In an August 1998 statement, the veteran's accredited 
representative reiterated the veteran's arguments in support 
of his claim.  He stated that the veteran's daily exposure to 
asbestos would have predisposed him to pulmonary problems, to 
include asbestosis.

In October 1998, the Board issued its decision.  The Board 
found that the veteran did not have asbestosis, and that 
therefore asbestosis was not incurred in or aggravated by 
service.  The claim for service connection was denied.

As indicated in the Introduction, in an August 2000 decision 
the Court affirmed the Board's October 1998 denial of the 
asbestosis claim.  However, the Court identified a second 
issue, entitlement to service connection for "a general lung 
problem".  That issue was remanded for adjudication.  The 
Court's August 2000 decision was later withdrawn.  The 
Board's October 1998 decision was subsequently vacated by the 
Court due to the intervening passage of the VCAA. 

The Board is cognizant of the fact that the August 2000 Court 
decision was later withdrawn and is technically not the law 
of the case.  Nonetheless, the Board will adhere to the 
reasoning contained therein.  Cf. Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992).  Accordingly, the Board has listed on 
the first page of this decision two issues as currently being 
on appeal, as explained by the Court: entitlement to service 
connection for asbestosis and entitlement to service 
connection for a pulmonary disability other than asbestosis.

The VCAA

In its Order dated July 16, 2001, the Court vacated the 
Board's October 1998 decision and remanded the matter for 
further consideration.  The Court found that, as it was not 
clear that the veteran would not benefit from readjudication 
of his claim in light of the VCAA, a remand was required to 
allow the Board to readjudicate the claim under the new law 
in the first instance.  

Pursuant to the July 16, 2001 order of the Court, the Board 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2001)].  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Further, 
the VCAA redefines the obligations of VA with respect to the 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Reasons for remand

As explained by the Court in August 2000, the statement 
submitted by the veteran concurrent with his July 1997 VA 
Form 9 raised a separate claim for entitlement to service 
connection for a pulmonary disorder, as distinguished from 
the narrower claim for entitlement to service connection for 
asbestosis.  The Court further found that an August 1998 
statement from the veteran's accredited representative 
effectively and timely expressed disagreement with the RO's 
failure to adjudicate the second, expanded claim.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the RO to direct that a 
Statement of the Case be issued.

The matter is therefore REMANDED for the following action:

The RO should undertake all necessary 
development and review with respect to 
the veteran's claim for entitlement to 
service connection for a pulmonary 
disorder other than asbestosis.  If the 
decision remains adverse to the veteran, 
he should be furnished with a Statement 
of the Case as to the issue of 
entitlement to service connection for a 
pulmonary disorder, other than 
asbestosis, and be afforded the 
opportunity to respond thereto.  
Thereafter, if the veteran files a formal 
appeal or its equivalent within the 
requisite time frame, the issue should be 
certified to the Board.  

The Board additionally finds that the original claim of 
entitlement to service connection for asbestosis is 
inextricably intertwined with the separate claim for service 
connection for a general pulmonary disorder.  Cf. Ashford v. 
Brown, 10 Vet. App. 120 (1997) [claim for service connection 
for a lung disorder as a residual of asbestos exposure was 
inextricably intertwined with a previous claim for 
entitlement to service connection for a lung disorder for 
purposes of reopening the first claim].   The Court has held 
that the prohibition against the adjudication of claims that 
are inextricably intertwined is based upon the recognition 
that claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation. See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the 
Board defers any action on the appealed issue of entitlement 
to service connection for asbestosis pending adjudication by 
the RO on the issue of service connection for a pulmonary 
disorder other than asbestosis.  If warranted, the RO should 
take additional appropriate action with respect to the 
veteran's asbestosis claim. 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required of the veteran until he receives 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This includes the submission 
of competent medical evidence that he currently has 
asbestosis.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b).




